Exhibit 10.1

 

Portions of this exhibit marked [*] are omitted and

are requested to be treated confidentially.

 

LICENSE AGREEMENT

 

This Agreement (hereinafter referred to as this “Agreement”), effective as of
March 24th, 2004 (the “Effective Date”) is entered into by and between owned by
Gopal Nair, residing at 7005 Charleston Oaks Drive North, Mobile, AL 36695 and
his heirs (the “Licensor”) and Aspen Therapeutics, Inc., located at 787 Seventh
Ave., 48th Floor, New York, NY 10019, and a corporation duly organized and
existing under the laws of the State of Delaware (the “Company”).

 

WHEREAS, an invention, claimed in U.S. Patent Number 5,912,251 entitled
“metabolically inert anti-inflammatory and antitumor antifolates” specifically
4’-methylene-5, 8, 10-trideazaaminopterin, “M-trex” (the “Technology”) was
developed by Licensor and is claimed in Patent Rights (as defined below); and

 

WHEREAS, the Company is interested in obtaining rights for the use, production,
distribution, and marketing of products derived from the Technology and can
provide useful management for production and distribution of Licensed Products,
and Licensor is willing to grant such rights so that the Technology may be
developed and the benefits enjoyed by the public.

 

NOW, THEREFORE, it is agreed as follows:

 

ARTICLE 1 – DEFINITIONS

 

For the purposes of this Agreement, the following words and phrases shall have
the following meanings:

 

1.1 “Affiliate” shall mean, with respect to any Entity (as hereinafter defined),
any Entity that directly or indirectly controls, is controlled by, or is under
common control with such Entity.

 

1.1.1 “Control” shall mean, for this purpose, direct or indirect control of more
than fifty percent (50%) of the voting securities of an Entity or, if such
Entity does not have outstanding voting securities, more than 50% of the
directorships or similar positions with respect to such Entity.

 

1.1.2 “Entity” shall mean any corporation, association, joint venture,
partnership, trust, university, business, individual, government or political
subdivision thereof, including an agency, or any other organization that can
exercise independent legal standing.

 

1.2 “Company” shall mean Aspen Therapeutics, a Delaware corporation.

 

1.3 “Field of Use” shall mean all uses.



--------------------------------------------------------------------------------

1.4 “Improvements” shall mean any modification of a Licensed Process or Licensed
Product or any inventions (whether patentable or not), information and data, in
the Field of Use that, during the term of this Agreement, the manufacture use or
sale of which would be useful or necessary in the practice of, or would infringe
an issued or pending claim within, the Patent Rights.

 

1.5 “Know-how” shall mean all tangible information (other than those contained
in the Patent Rights) whether patentable or not (but which have not been
patented) and physical objects related to the Invention or to the Licensed
Product, including but not limited to formulations, biological samples, tissues,
animals, organisms, compounds, intermediates, laboratory notebooks, in vitro,
preclinical or clinical design, information or results, other proprietary
materials, processes, including but not limited to manufacturing processes,
data, drawings and sketches, designs, testing and test results, regulatory
information of a like nature, owned by any of Licensor, which Licensor have the
right to disclose and license to the Company.

 

1.6 “Licensed Product(s)” shall mean:

 

1.6.1 Any product which is covered in whole or in part by Patent Rights in the
country in which the product is made, used, leased or sold;

 

1.6.2 Any product which is manufactured using a process which is covered in
whole or in part by Patent Rights in the country in which the process is used;

 

1.6.3 Any product which is used according to a method or use which is covered in
whole or in part by Patent Rights in the country in which the method is used.

 

1.7 “Licensed Process(es)” shall mean any process, use or method, which is
covered, in whole, or in part, by Patent Rights in the country in which the
process or method is used.

 

1.8 “Net Sales” shall mean the total gross receipts for sales of Licensed
Products or practice of Licensed Processes by or on behalf of the Company or any
of its Affiliates, and from leasing, renting or otherwise making Licensed
Products available to others without sale or other dispositions, whether
invoiced or not, less only the sum of the following:

 

Usual trade discounts to customers;

 

Sales, tariff duties and/or taxes directly imposed and with reference to
particular sales;

 

Amounts allowed or credited on returns or rejections;

 

Sales commissions paid to employees of the Company; and

 

Packaging and freight charges.

 

2



--------------------------------------------------------------------------------

1.9 “Patent Rights” shall mean all U.S. and foreign patents and patent
applications set forth in Exhibit C and:

 

1.9.1 Any other United States and/or foreign patent applications and/or patents
that claim priority to any of the patents or applications listed in Exhibit C
(or Improvements thereon), together with any and all patents issuing thereon,
including continuations, divisionals, reexaminations, extensions, and reissue
applications and continuation-in-part applications and any United States or
foreign patents granted upon such applications, and Improvements on any of the
foregoing, all of which shall be deemed added to Exhibit C;

 

1.9.2 Any later-filed United States and/or foreign patent applications that
would be useful or necessary to practice the Patent Rights listed in Exhibit C,
improvements thereon, or corresponding thereto, including any continuations,
continuations-in-part, divisionals, reissues, reexaminations, or extensions
thereof;

 

1.9.3 Any United States and/or foreign patents issuing from any of the
foregoing; and

 

1.9.4 Any United States and/or foreign trademark applications filed by or on
behalf of Licensor applicable to the Technology.

 

1.9.5 Notwithstanding anything to the contrary herein, Patent Rights does not
include US patents 4,996,207; 5,073,554; 5,260,296; and 5,550,128 and their
respective foreign/international counterparts.

 

1.10 “Territory” shall mean worldwide, excluding the country today known as
India, its current or future territories, states, or provinces.

 

ARTICLE 2 – GRANT

 

2.1 Licensor hereby grants to the Company and the Company accepts, subject to
the terms and conditions of this Agreement, an exclusive license in the Field of
Use to practice under the Patent Rights and to utilize the Know-how and
Improvements in the Territory, and (a) to make, have made, use, lease and/or
sell the Licensed Products and to practice and have practiced the Licensed
Processes, to the full end of the term for which the Patent Rights are granted,
unless sooner terminated as hereinafter provided and (b) sublicense to third
parties, in accordance with Section 2.2 below, the rights granted under
subsection (a) of this Paragraph 2.1.

 

2.2 In accordance with 2.1 above, Licensor hereby grants to the Company the
right to grant sublicenses to third parties under the license granted hereunder
in its sole discretion.

 

2.2.1 Within thirty (30) days after execution or receipt thereof, as applicable,
the Company shall provide Licensor with a copy of each sublicense issued
hereunder and shall deliver copies of all royalty reports received by the
Company from such sublicensees.

 

3



--------------------------------------------------------------------------------

2.2.2 Upon termination of this Agreement other than by expiration in accordance
with paragraph 7.6, any and all sublicenses shall survive such termination
provided, however, sublicensees of the Company are not then in default under the
terms of their sublicense agreements, subject to the terms of this 2.2.2.
Accordingly, Licensor shall have the obligation to assume and continue such
sublicense agreement with payments thereunder being made by the sublicensee(s)
directly to Licensor. If sublicensee is in default under the terms of the
applicable sublicense agreement at the time of the termination of this
Agreement, Licensor may not terminate the sublicense without giving such
sublicensee sixty (60) days to cure such default after written notice from
Licensor notifying sublicensee of such default. Notwithstanding the foregoing,
if Company believes that Licensor has terminated this Agreement for the primary
purpose of doing business directly with the sublicensee, the termination may be
disputed under the provisions of Article 8.

 

ARTICLE 3 - COMMERCIALIZATION

 

3.1 The Company shall use its commercially reasonable best efforts to bring
Licensed Products or Licensed Processes to market through a thorough, vigorous
and diligent program for exploitation of the Patent Rights and Know-how and
continue active, diligent marketing efforts for Licensed Products or Licensed
Processes throughout the life of this Agreement.

 

3.2 The Company shall diligently endeavor to obtain all necessary governmental
approvals for the manufacture, use, marketing, sale, and distribution of
Licensed Products and/or performance of Licensed Process.

 

3.3 The Company estimates that it will:

 

  (i) File a US Investigational New Drug Application (an “IND”) incorporating
the Technology, or such similar application, with the United States Food and
Drug Administration (the “FDA”) on or before the [*] anniversary of this
Agreement; and

 

  (ii) File a New Drug Application (an “NDA”) with the FDA on or before the [*]
anniversary of this Agreement.

 

The Licensor understands and agrees that the above clinical development
milestones (the “Milestones”) are only non-binding estimates and failure by the
Company to satisfy the Milestones will not be deemed a breach of this Agreement
and, further, the Company’s achievement of such Milestones may be delayed by
many regulatory and business reasons, including, but not limited to (i) the
requirement, as determined by the Company, to conduct additional pre-clinical
studies; (ii) the ability of the Company to obtain adequate financing; (iii) the
ability of the Company to retain adequate and qualified personnel; and (iv)
other business and regulatory issues and risks generally associated with
development stage biotechnology companies.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

4



--------------------------------------------------------------------------------

3.4 The Company, promptly following the execution of the License Agreement,
shall form a Steering Committee (the “Committee”) that shall consist of (i) 3
members appointed by the Company; (ii) Dr. Gopal Nair; and (iii) 1 member
appointed by Dr. Gopal Nair. The Committee shall have a formal charter agreed to
by the parties hereto which shall describe the powers and responsibilities of
the Committee which shall include the general oversight and supervision of the
clinical development of the Technology. The Company will conduct Committee
meetings no less than semi-annually to assess the commercialization of the
Technology.

 

ARTICLE 4 - ROYALTIES AND OTHER CONSIDERATION

 

4.1 As consideration for the license granted hereunder, on the Effective Date,
the Company shall issue to Licensor a number of shares of common stock of the
Company, par value $.001 per share (“Common Stock”) representing [*] percent
([*]%) of the outstanding shares of Common Stock of the Company, on a fully
diluted basis, as of the Effective Date. Licensor agrees to execute such other
documents and to provide such additional information as may be required by law
to issue the Common Stock.

 

4.2 As further consideration for the license granted hereunder, the Company
agrees to pay to Licensor the royalties set forth below, and in accordance with
the provisions of Articles 4.5 and 4.6, to the end of the term of the Patent
Rights or until this Agreement shall be terminated as hereinafter provided:

 

4.2.1 The Company shall pay to Licensor non-refundable semi-annual royalties in
an amount equal to [*] percent ([*]%) of Net Sales by the Company, or any
Affiliate of the Company, of the commercialized Licensed Products or
commercialized Licensed Processes covered by at least one issued and unexpired
claim under the Patent Rights.

 

4.2.2 If the Licensed Product or Licensed Process is commercialized by a
sublicensee, the Company shall insure that Licensor receives semi-annual
royalties in an amount equal to [*] percent ([*]%) of the Net Sales of such
sublicensee covered by at least one issued and unexpired claim under the Patent
Rights. Accordingly, it is intended that royalty payments due to the Licensor
will be the same as if the Company had not sublicensed such Licensed Product or
Licensed Process.

 

4.3 No multiple royalties shall be payable because the use, lease or sale of any
Licensed Product or Licensed Process is, or shall be, covered by more than one
valid and unexpired claim contained in the Patent Rights. In addition, royalties
shall be paid for a Licensed Product or Licensed Process based upon only one of
paragraphs 4.2.1 or 4.2.2 above (that is, royalties on direct sales of a
Licensed Product or Licensed Process by the Company or its Affiliates shall be
based only on paragraph 4.2.1, while royalties on sales of a Licensed Product or
Licensed Process by the Company’s sublicensees shall be based only on paragraph
4.2.2, so as to avoid double counting).

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

5



--------------------------------------------------------------------------------

4.4 In the event that a Licensed Product is sold in the form of a combination
product containing one or more products or technologies which are themselves not
a Licensed Product, the Net Sales for such combination product shall be
calculated by multiplying the sales price of such combination product by the
fraction A/(A+B) where A is the invoice price of the Licensed Product or the
fair market value of the Licensed Product if sold to an Affiliate (if the Fair
Market Value is greater than the invoice price) and B is the total invoice price
of the other products or technologies or the Fair Market Value of the other
products or technologies if purchased from an Affiliate (if the Fair Market
Value is greater than the invoice price). In the case of a combination product
which includes one or more Licensed Products, the Net Sales for such combination
product upon which the royalty due to Licensor is based shall not be less than
the normal aggregate Net Sales for such Licensed Product.

 

4.5 Royalty payments shall be paid in United States dollars at such place as
Licensor may reasonably designate consistent with the laws and regulations
controlling in the United States and if applicable in any foreign country. Any
taxes which the Company, its Affiliate or any sublicensee shall be required by
law to withhold on remittance of the royalty payments shall be deducted from
such royalty payment to Licensor. The Company shall furnish Licensor with the
original copies of all official receipts for such taxes. If any currency
conversion shall be required in connection with the payment of royalties
hereunder, such conversion shall be made by using the exchange rate prevailing
at Citibank, N.A. in New York, New York on the last business day of the calendar
quarterly reporting period to which such royalty payments relate.

 

4.6 Royalties payable to Licensor shall be paid semi-annually on or before June
30 and December 31 of each calendar year. Each such payment shall be for unpaid
royalties which accrued within or prior to the Company’s two most recently
completed fiscal quarters.

 

4.7 As further consideration for the license granted hereunder, the Company
shall pay to Licensor the following milestone payments and licensing fee:

 

4.8.1 $[*] upon execution of this Agreement as a licensing fee

 

4.8.2 $[*] within fifteen (15) days of the first date on which the Company [*];

 

4.8.3 $[*] within fifteen (15) days of the first date on which the Company [*];

 

4.8.4 $[*] within fifteen (15) days of the first date on which (x) the [*]
relating to a Licensed Product or (y) the Company’s first [*].

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

6



--------------------------------------------------------------------------------

4.8.5 $[*] upon the first to occur of [*] for a Licensed Product or (y) a [*]
(as applicable).

 

4.8.6 The Company shall also remit to Licensor (i) $[*] upon the [*] anniversary
of the License Agreement; (ii) $[*] upon the [*] anniversary of the License
Agreement; and (iii) $[*] upon each of the[ *] anniversaries of the Licensing
Agreement (collectively the “Inventor Payments”). The Inventor Payments
described in 4.8.6(i) and 4.8.6(ii) shall be payable in cash. The Inventor
Payments described in 4.8.6(iii) (the payments to begin upon the [*] anniversary
of the License Agreement) shall be payable in either cash or shares of Common
Stock at the sole discretion of the Company if the Common Stock is publicly
traded at the time each payment is due. If the Common Stock is not publicly
traded at the time an Inventor Payment described in 4.8.6(iii) is due, then such
Inventor Payment shall be made in cash.

 

Notwithstanding anything in this Section 4.8, the foregoing milestone payments
shall be applicable only to the first [*] Licensed Products developed by the
Company. Additionally, in no event shall the Company be obligated to pay any
Milestone Payment more than one time for each such Licensed Product.

 

4.9 No payment obligations shall be due with respect to any sale or sublicense
covering any Licensed Product in a country if there are no issued Patent Rights
underlying such Licensed Product in such country.

 

4.10 To the extent that the Company or any Affiliate of the Company is required
(i) in its sole discretion after appropriate legal analysis, or (ii) by order or
judgment of any court in any jurisdiction, to obtain a license from a third
party in order to practice the rights purported to be granted to the Company by
Licensor hereunder under Patent Rights in such jurisdiction, then up to [*]
percent ([*]%) of the royalties payable under such license in such jurisdiction
may be deducted from royalties otherwise payable to Licensor hereunder, provided
that in no event shall the aggregate royalties payable to Licensor in any
semi-annual period in such jurisdiction be reduced by more than [*] per cent
([*]%) as a result of any such deduction, provided further that any excess
deduction remaining as a result of such limitation may be carried forward to
subsequent periods.

 

ARTICLE 5 - REPORTS AND RECORDS

 

5.1 The Company shall keep full, true and accurate books of account containing
all particulars that may be necessary for the purpose of showing the amounts
payable to Licensor by way of royalty as aforesaid. Said books of account shall
be kept at the Company’s principal place of business and the supporting data
shall be open up to once per year upon reasonable notice to the Company, for one
(1) year following the end of the calendar year to which they pertain, for
inspection by Licensor’s internal audit division and/or by another designated
auditor selected by Licensor, except one to whom the Company has reasonable
objection, for the purpose of verifying the Company’s royalty statement or
compliance in other respects with this Agreement. If an inspection shows an
under reporting or underpayment in excess of the greater of [*] percent ([*]%)
of royalties payable for any twelve (12) month period

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

7



--------------------------------------------------------------------------------

and more than $[*] dollars, then the Company shall reimburse Licensor for the
cost of the inspection at the time the Company pays the unreported royalties,
including any late charges as required by paragraph 5.4 of this Agreement. All
payments required under this Article 5 shall be due within thirty (30) days of
the date Licensor provides the Company notice of the payment due.

 

5.2 Within sixty (60) days from the end of each quarter of each calendar year,
the Company shall deliver to Licensor complete and accurate reports, giving such
particulars of the business conducted by the Company during the preceding
quarter under this Agreement as shall be pertinent to a royalty accounting
hereunder. These shall include at least the following:

 

5.2.1 All Licensed Products and Licensed Processes used, leased or sold, by or
for the Company or its Affiliates;

 

5.2.2 Total amounts invoiced for Licensed Products and Licensed Processes used,
leased or sold, by or for the Company or its Affiliates;

 

5.2.3 Deductions applicable in computed Net Sales, if any;

 

5.2.4 Total royalties due based on Net Sales by or for the Company or its
Affiliates or any sublicensee;

 

5.2.5 Names and addresses of all sublicensees and Affiliates of the Company;

 

5.2.6 On an annual basis, the Company’s year-end financial statements.

 

5.3 With each such quarterly report submitted, the Company shall pay to Licensor
the royalties due and payable under this Agreement. The Company shall have no
obligation to report to the Licensor under Section 5.2 until the Company has
sold its first Licensed Product for commercial use.

 

5.4 Amounts which are not paid when due and which are not the subject of a bona
fide dispute shall accrue interest from the due date until paid, at a rate equal
to the then prevailing prime rate of Citibank, N.A., plus two percent (2%).

 

5.5 The Company agrees to forward to Licensor annually a copy of any report,
which is in substance similar to the report required by this Article 5, received
from any sublicensee and other documents received from any sublicensee as
Licensor may reasonably request, as may be pertinent to an accounting of
royalties.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

8



--------------------------------------------------------------------------------

5.6 Licensor agrees to hold in confidence each report delivered by the Company
pursuant to this Article 5 until the termination of this Agreement.
Notwithstanding the foregoing, Licensor may disclose any such information
required to be disclosed pursuant to any judicial, administrative or
governmental request, subpoena, requirement or order, provided that Licensor
take reasonable steps to provide the Company with the opportunity to contest
such request, subpoena, requirement or order.

 

ARTICLE 6 - PATENT PROSECUTION AND MAINTENANCE

 

6.1 Following the Effective Date, the Company shall diligently prosecute and
maintain the Patent Rights as set forth in Exhibit C hereto (as the same may be
amended or supplemented from time to time after the date hereof), including, but
not limited to, the filing of patent applications which may be required. The
Company agrees to keep Licensor reasonably well informed with respect to the
status and progress of any such applications, prosecutions and maintenance
activities including and to consult in good faith with Licensor and take into
account Licensor’s comments and requests with respect thereto. Both parties
agree to provide reasonable cooperation to each other to facilitate the
application and prosecution of patents pursuant to this Agreement.

 

6.2 The Company may, in its discretion, elect to abandon any patent applications
or issued patent in the Patent Rights, in which case the Company shall have no
further royalty obligation to Licensor in respect of any Licensed Products and
Licensed Processes the manufacture, use or sale of which is covered by an issued
claim of such abandoned Patent Rights. Prior to any such abandonment, the
Company shall give Licensor at least sixty (60) days notice and a reasonable
opportunity to take over prosecution of such Patent Rights. In such event,
Licensor shall have the right, but not the obligation, to commence or continue
such prosecution and to maintain any such Patent Rights under its own control
and at its expense and the Company shall then have no royalty or other
obligation to Licensor in respect of any Licensed Products and Licensed
Processes, the manufacture, use or sale of which is covered by an issued claim
of such Patent Rights. The Company agrees to cooperate in such activities
including execution of any assignments or other documents necessary to enable
Licensor to obtain and retain sole ownership and control of such Patent Rights.

 

ARTICLE 7 – TERMINATION

 

7.1 If the Company shall become bankrupt, or shall file a petition in
bankruptcy, or if the business of the Company shall be placed in the hands of a
receiver, assignee or trustee for the benefit of creditors, whether by the
voluntary act of the Company or otherwise (a “Bankruptcy”), this Agreement shall
automatically terminate. Additionally, the Licensor or its assignees shall have
the rights and abilities allowed by law of any creditor of the Company relating
to such Bankruptcy.

 

7.2 Should the Company fail to make payment to Licensor due in accordance with
the terms of this Agreement which are not the subject of a bona fide dispute
between

 

9



--------------------------------------------------------------------------------

Licensor and the Company, Licensor shall have the right to terminate this
License Agreement within sixty (60) days after giving written notice of
termination unless the Company shall pay to Licensor, within the 60-day period,
all such royalties due and payable. In the event of a bona fide dispute over
royalties, the parties shall resolve such dispute in accordance with Article 8.
Subject to Article 8 and the immediately preceding sentence, upon the expiration
of the 60-day period, if the Company shall not have paid all such royalties due
and payable, the rights, privileges and license granted hereunder shall, at the
option of Licensor, immediately terminate.

 

7.3 Upon any material breach or default of this Agreement by the Company, other
than as set forth in Paragraph 7.1 and 7.2 above, Licensor shall have the right
to terminate this Agreement and the rights, privileges and license granted
hereunder by giving sixty (60) days prior written notice to the Company. Subject
to Article 8, such termination shall become effective immediately unless the
Company shall have cured any such breach or default prior to the expiration of
the sixty (60) day period referred to above. If a dispute regarding termination
is settled according to Article 8, this license shall remain in full force and
effect until such dispute is settled in a manner that is not further appealable
or not appealed.

 

7.4 The Company shall have the right at any time to terminate this Agreement in
whole or as to any portion of the Patent Rights by giving thirty (30) days
notice thereof in writing to Licensor. Upon such termination, all Patent Rights
or portion thereof (as applicable) licensed to the Company by the Licensor
pursuant to this Agreement shall revert back to the Licensor without any further
obligations of any kind by the Licensor to the Company (except those obligations
that will survive termination of this Agreement as stated in this Agreement) and
the Licensor shall be free to commercially exploit the Patent Rights or portion
thereof (as applicable) by whatever mechanisms available to the Licensor.

 

7.5 Upon termination of this Agreement for any reason, nothing herein shall be
construed to release either party from any obligation that matured prior to the
effective date of such termination or obligations under Articles 4, 5, 6, 8, 9,
10, 13 and 16. The Company and/or any sublicensee thereof may, however, after
the effective date of such termination and continuing for a period not to exceed
six (6) months thereafter, sell all completed Licensed Products, and any
Licensed Products in the process of manufacture at the time of such termination,
and sell the same, provided that the Company shall pay or cause to be paid to
Licensor the royalties thereon as required by Article 4 of this Agreement and
shall submit the reports required by Article 5 hereof on the sales of Licensed
Products.

 

7.6 If not terminated sooner, this Agreement shall terminate on the date of the
last to expire claim contained in the Patent Rights.

 

ARTICLE 8 – DISPUTE RESOLUTION

 

8.1 Any dispute arising from or relating to this Agreement shall be determined
before a tribunal of three arbitrators in Mobile Alabama in accordance with the
rules of the American Arbitration Association except to the extent those rules
may be inconsistent with this Section 8. One arbitrator shall be selected by
Licensor, one arbitrator shall be selected by the Company and the third
arbitrator shall be selected by mutual agreement of the first two arbitrators.

 

10



--------------------------------------------------------------------------------

8.2 Any claim, dispute, or controversy concerning the validity, enforceability,
or infringement of any patent contained in the Patent Rights licensed hereunder
shall be resolved in any court having jurisdiction thereof.

 

8.3 In the event that, in any arbitration proceeding, any issue shall arise
concerning the validity, enforceability, or infringement of any patent contained
in the Patent Rights licensed hereunder, the arbitrators shall, to the extent
possible, resolve all issues other than validity, enforceability, and
infringement; in any event, the arbitrators shall not delay the arbitration
proceeding for the purpose of obtaining or permitting either party to obtain
judicial resolution of such issues, unless an order staying the arbitration
proceeding shall be entered by a court of competent jurisdiction. Neither party
shall raise any issue concerning the validity, enforceability, or infringement
of any patent contained in the Patent Rights licensed hereunder, in any
proceeding to enforce any arbitration award hereunder, or in any proceeding
otherwise arising out of any such arbitration award.

 

8.4 The party demanding arbitration shall notify the other party in writing of
the identity of the arbitrator chosen by it, and the other party shall, within
fifteen 15 business days after its receipt of such written demand for
arbitration, likewise select its appointee and give written notice thereof.
Should the party receiving notice of arbitration fail to notify the other party
in writing of the arbitrator chosen by it within the aforementioned fifteen
business day period, then the party demanding arbitration may seek judicial
intervention for the selection of the second arbitrator. The costs of such
arbitration shall be borne proportionate to the finding of fault as determined
by the Arbitrator. Judgment on the arbitration award may be entered by any court
of competent jurisdiction.

 

ARTICLE 9 - INFRINGEMENT AND OTHER ACTIONS

 

9.1 The Company and Licensor shall promptly provide written notice, to the other
party, of any alleged infringement by a third party of the Patent Rights and
provide such other party with any available evidence of such infringement.

 

9.2 During the term of this Agreement, the Company shall have the right, but not
the obligation, to prosecute and/or defend, at its own expense and utilizing
counsel of its choice, any infringement of, and/or challenge to, the Patent
Rights. In furtherance of such right, Licensor hereby agrees that the Company
may join Licensor as a party in any such suit (and will join at the Company’s
request), provided that the Company pay all of Licensor’s reasonable
out-of-pocket expenses. The Company shall indemnify and hold Licensor harmless
against any costs, expenses or liability that may be found or assessed against
Licensor in any such suit other than resulting from Licensor’s negligence or
willful misconduct. Any recovery of damages pursuant to this Paragraph 9.2 shall
be retained entirely by the Company and allocated pursuant to 9.4 below.

 

11



--------------------------------------------------------------------------------

9.3 In the event that a claim or suit is asserted or brought against the Company
alleging that the manufacture or sale of any Licensed Product by the Company, an
Affiliate of the Company, or any sublicensee, or the use of such Licensed
Product by any customer of any of the foregoing, infringes proprietary rights of
a third party, the Company shall give written notice thereof to Licensor. The
Company may, in its sole discretion, modify such Licensed Product to avoid such
infringement and/or may settle on terms that it deems advisable in its sole
discretion, subject to paragraph 9.2. Otherwise, the Company shall have the
right, but not the obligation, to defend any such claim or suit. In the event
the Company elects not to defend such suit, Licensor shall have the right, but
not the obligation to do so at its sole expense.

 

9.4 Any recovery of damages by the Company, in any such suit, shall be applied
first in satisfaction of any unreimbursed expenses and legal fees of the Company
relating to the suit. The balance remaining from any such recovery shall be
treated as [*] and shared by Licensor and the Company [*].

 

9.5 The Company may credit the cost of any litigation costs incurred by the
Company relating to the Patent Rights in any country pursuant to this Article 9
including all amounts paid in judgment or settlement of litigation within the
scope of this Article 9 against [*] percent ([*]%) of the royalties thereafter
payable to the Licensor hereunder for such country. If the costs of such
litigation in such country exceeds [*] percent ([*]%) of theroyalties payable to
the Licensor in any year in which such costs are incurred then the amount of
such costs, expenses and amounts paid in judgment or settlement, in excess of
the royalties payable shall be carried over and credited against royalty
payments in future years for such country.

 

9.6 If within six (6) months after receiving notice of any alleged infringement,
the Company shall have been unsuccessful in persuading the alleged infringer to
desist, or shall not have brought and shall not be diligently prosecuting an
infringement action, or if the Company shall notify Licensor, at any time prior
thereto, of its intention not to bring suit against the alleged infringer, then,
and in those events only, Licensor shall have the right, but not the obligation,
to prosecute, at its own expense and utilizing counsel of its choice, any
infringement of the Patent Rights, and the Company may, for such purposes, join
the Licensor as a party plaintiff. The total cost of any such infringement
action commenced solely by Licensor shall be borne by Licensor and Licensor
shall keep any recovery or damages for infringement or otherwise derived
therefrom and such shall not be applicable to any royalty obligation of the
Company.

 

9.7 In any suit to enforce and/or defend the Patent Rights pursuant to this
Agreement, the party not in control of such suit shall, at the request and
expense of the controlling party, cooperate in all respects and, to the extent
possible, have its employees testify when requested and make available relevant
records, papers, information, samples, specimens, and the like.

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

12



--------------------------------------------------------------------------------

ARTICLE 10 - LIMITATION OF LIABILITY, INDEMNITY

 

10.1 EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR MAKES
NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTY OF MERCHANTABILITY, FITNESS FOR
A PARTICULAR PURPOSE, AND VALIDITY OF PATENTED RIGHTS CLAIMS, ISSUED OR PENDING.

 

10.2 The Company agrees to defend, indemnify and hold Licensor harmless from and
against all liability, demands, damages, including without limitation, expenses
or losses including death, personal injury, illness or property damage arising
directly or indirectly: (a) out of use by the Company or its transferees of
inventions licensed or information furnished under this Agreement or (b) out of
any use, sale or other disposition by the Company or its transferees of Patent
Rights, Licensed Products or Licensed Processes, in each case which are not the
result of Licensor’s negligence or willful misconduct. The Company agrees that
any sublicense agreement it enters relative to the Licensed Products and/or
Licensed Processes shall contain a covenant by such sub-licensee providing for
the indemnification of Licensor as provided in this Article.

 

ARTICLE 11 – ASSIGNMENT

 

This Agreement and the rights and duties appertaining hereto may not be assigned
by either party without first obtaining the written consent of the other which
consent shall not be unreasonably withheld. Any such purported assignment,
without the written consent of the other party, shall be null and of no effect.
Notwithstanding the foregoing, the Company may assign this Agreement without the
consent of Licensor (i) to a purchaser, merging or consolidating corporation, or
acquiror of substantially all of the Company’s assets or business and/or
pursuant to any reorganization qualifying under section 368 of the Internal
Revenue Code of 1986 as amended, as may be in effect at such time, or (ii) to an
Affiliate of the Company.

 

ARTICLE 12 - PAYMENT OF FEES AND EXPENSES

 

Each of the Company and Licensor shall be responsible for their own expenses
relating to the preparation and consummation of this Agreement and the
agreements and transactions contemplated hereby.

 

ARTICLE 13 - USE OF NAMES AND PUBLICATION

 

13.1 Nothing contained in this Agreement shall be construed as granting any
right to the Company or its Affiliates to use in advertising, publicity, or
other promotional activities any name, trade name, trademark, or other
designation of Licensor or any of its units (including contraction, abbreviation
or simulation of any of the foregoing) without the prior, written consent of
Licensor; provided, however, that Licensor acknowledges and agrees that the
Company may use the names of Licensor in various documents used by the Company
for capital raising and financing without such prior written consent where the
use of such names may be required by law.

 

13



--------------------------------------------------------------------------------

13.2 Nothing herein shall be deemed to establish a relationship of principal and
agent between Licensor and the Company, nor any of their agents or employees for
any purpose whatsoever.

 

13.3 In the event that Licensor desires to publish or disclose, by written, oral
or other presentation, Patent Rights, Know-how, or any material information
related thereto then Licensor shall notify the Company and in writing by
facsimile where confirmed by the receiving party, and/or by certified or
registered mail (return receipt requested) of their intention at least [*] days
prior to any speech, lecture or other oral presentation and at least [*] days
before any written or other publication or disclosure. The Licensor shall
include with such notice a description of any proposed oral presentation or, in
any proposed written or other disclosure, a current draft of such proposed
disclosure or abstract. The Company may request that the Licensor, no later than
[*] days following the receipt of such notice, delay such presentation,
publication or disclosure for up to an additional [*] days in order to enable
the Company to file, or have filed on their behalf, a patent application,
copyright or other appropriate form of intellectual property protection related
to the information to be disclosed or request that Licensor do so. Upon receipt
of such request to delay such presentation, publication or disclosure, Licensor
shall arrange for a delay of such presentation, publication or disclosure until
such time as the Company or Licensor have filed, or had filed on its behalf,
such patent application, copyright or other appropriate form of intellectual
property protection in form and in substance reasonably satisfactory to the
Company and Licensor. If the Licensor does not receive any request from the
Company to delay such presentation, publication or disclosure, Licensor may
submit such material for presentation, publication or other form of disclosure.

 

ARTICLE 14 - PAYMENTS, NOTICES AND OTHER COMMUNICATIONS

 

Any payment, notice or other communication required or permitted to be given
pursuant to this Agreement shall be in writing and sent by certified first class
mail, postage prepaid, by hand delivery or by facsimile if confirmed in writing,
in each case effective upon receipt, at the addresses below or as otherwise
designated by written notice given to the other party:

 

In the case of Licensor:

 

M Gopal Nair, PhD

7005 Charleston Oaks Drive North

Mobile, Alabama 36695

 

In the case of the Company:

 

Aspen Therapeutics

787 Seventh Avenue, 48th Floor

New York, NY 10019

Attn: President

 

--------------------------------------------------------------------------------

[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 

14



--------------------------------------------------------------------------------

15. CONFIDENTIALITY

 

15.1 Any proprietary or confidential information relating to the Patent Rights
(including but not limited to Know-how and patent prosecution documents relating
to Patent Rights) collectively constitute the “Confidential Information.” The
Company and Licensor agree that they will not use the Confidential Information
for any purpose unrelated to this Agreement, and will hold it in confidence
during the term of this Agreement. The Company shall exercise with respect to
such the Confidential Information the same degree of care as the Company
exercises with respect to its own confidential or proprietary information of a
similar nature, and shall not disclose it or permit its disclosure to any third
party (except to those of its employees, consultants, or agents who are bound by
the same obligation of confidentiality as the Company is bound by pursuant to
this Agreement). However, such undertaking of confidentiality by the Company
shall not apply to any information or data which:

 

15.1.1 The Company receives at any time from a third-party lawfully in
possession of same and having the right to disclose same.

 

15.1.2 Is, as of the date of this Agreement, in the public domain, or
subsequently enters the public domain through no fault of the Company.

 

15.1.3 Is disclosed pursuant to the prior written approval of Licensor.

 

15.1.4 Is required to be disclosed pursuant to law or legal process (including,
without limitation, to a governmental authority) provided, in the case of
disclosure pursuant to legal process, reasonable notice of the impending
disclosure is provided to Licensor and Licensor has agreed to such disclosure in
writing or has exhausted its right to contest such disclosure.

 

ARTICLE 16 - MISCELLANEOUS PROVISIONS

 

16.1 This Agreement shall be construed, governed, interpreted and applied in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws.

 

16.2 If this Agreement or any associated transaction is required by the law of
any nation to be either approved or registered with any governmental agency, the
Company shall assume all legal obligations to do so and the costs in connection
therewith.

 

16.4 The parties hereto acknowledge that this Agreement, including the
Appendices and documents incorporated by reference, sets forth the entire
agreement and understanding of the parties hereto as to the subject matter
hereof, and shall not be subject to any change of modification except by the
execution of a written instrument subscribed to by the parties hereto.

 

15



--------------------------------------------------------------------------------

16.5 The provisions of this Agreement are severable, and in the event that any
provision of this Agreement shall be determined to be invalid or unenforceable
under any controlling body of law, such invalidity or unenforceability shall not
in any way affect the validity or enforceability of the remaining provisions
hereof.

 

16.6 The failure of either party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other party.

 

16.7 The headings of the several articles are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

16.8 This Agreement will not be binding upon the parties until it has been
signed below on behalf of each party, in which event, it shall be effective as
of the date recited on page one.

 

16.9 This Agreement embodies the entire understanding of the parties and shall
supersede all previous communications, representations or understandings, either
oral or written, between the parties relating to the subject matter hereof.

 

16.10 Each party hereto shall be excused from any breach of this Agreement which
is proximately caused by governmental regulation, act of war, strike, act of God
or other similar circumstance normally deemed outside the control of the
parties.

 

ARTICLE 17-REPRESENTATIONS AND WARRANTIES

 

17.1 Licensor represents and warrants that:

 

17.1.1 Licensor has terminated the license agreement between it and Inhibix
Technologies, Inc., dated July 7, 2003, (the “Inhibix License”) pursuant to a
termination agreement (attached hereto as Exhibit A, the “Termination
Agreement”), and the Inhibix License is no longer in force in effect. Inhibix
has no legal rights in Patent Rights or Know How.

 

17.1.2 Licensor has all right, title, and interest in and to the Patent Rights
and Know-how, including the exclusive, absolute, irrevocable right, title and
interest thereto, free and clear of all liens, charges, encumbrances or other
restrictions or limitations of any kind whatsoever.

 

17.1.3 There are no licenses, options, restrictions, liens, rights of third
parties, disputes, royalty obligations, proceedings or claims relating to,
affecting, or limiting Licensor’s rights or the rights of the Company under this
Agreement, or which may lead to a claim of infringement or invalidity regarding,
any part or all of the Patent Rights or Know How or their use.

 

16



--------------------------------------------------------------------------------

17.1.4 There is no claim, pending or threatened, of infringement, interference
or invalidity regarding any part or all of the Patent Rights or Know-how or
their use.

 

17.1.5 The US and foreign patent applications and patents itemized on Exhibit C
set forth all of the patents and patent applications relating to or useful to
Technology in the Field of Use owned by or licensed by Licensor on the Effective
Date.

 

17.1.6 The University of South Alabama has no legal rights in Patent Rights or
Know How. Licensor has complied with all of the applicable rules of The
University of South Alabama in developing Patent Rights and Know How and has
obtained all necessary waivers from the University to commercialize such Patent
Rights and Know How without violation of or infringement of any remaining rights
held by the University.

 

17.1.7 There are no inventors of Patent Rights other than those listed as
inventors on the patent filings.

 

17.1.8 Licensor has provided Company with copies of all documents reflecting
support or funding for all or part of the research leading to Patent Rights and
Know How, and has listed all funding agencies on Exhibit B.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
triplicate by proper persons thereunto duly authorized.

 

ASPEN THERAPEUTICS, INC.   M GOPAL NAIR, Ph.D. By:  

/s/ Michael Weiser

--------------------------------------------------------------------------------

  By:  

/s/ M Gopal Nair

--------------------------------------------------------------------------------

Name:   Michael Weiser     Title:   President   Date: March 24, 2004 Aspen
Therapeutics, Inc.         Date: 03/24/04        